DETAILED ACTION
	The Response filed 27 January 2022 has been entered.  Claims 1-3 and 5-7 remain pending.  Claim 4 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive for the following reasons in view of Grotloh (US 4,552,330) and Golden (US 4,934,652).
The applicant argues with respect to claim 1 on pg. 6 of the Response that the prior art lacks the leak portion having a diameter that is smaller than a diameter of the inlet port.  However, Grotloh discloses in Fig. 5 a leak portion 44 with a diameter at constriction 442 that is smaller than a diameter of the inlet port on the body 10 that supplies fluid from valves 411, 413 to pressure control space 21.
The applicant argues with respect to claim 1 on pg. 6 of the Response that the prior art lacks teaching that the pressure control space is provided at one side of a moving direction of the piston, and the inlet port and leak portion are in fluid communication with the pressure control space.  However, Grotloh discloses in Fig. 5 that the pressure control space 21 is provided at one side of the moving direction of the piston 24, and the inlet port and leak portion 44 are in fluid communication with the pressure control space 21.  Alternatively, Grotloh discloses in Figs. 1-6 that the inlet port 
The applicant argues on pg. 7 of the Response that the prior art doesn’t disclose a leak portion that would have the same effect on movement of the piston as the applicant’s leak portion, wherein the applicant’s leak portion vents air from the pressure control space at a slower rate than air is introduced via the inlet port such that pressure in the control space is able to increase or remain the same.  However, such a particular operation/function isn’t positively claimed.  The closest the claims get to reciting such an operation/function is claim 2, which is seen as being taught by the prior art, as discussed in detail in the rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is unclear how the pressure control space has multiple pressure control spaces provided at both sides of the moving direction of the piston, because claim 1 now recites that the pressure control space is on one side of the piston.  As 
In claim 6, it is unclear how the leak portion has multiple leak portions provided in the pressure control spaces, in view of the rest of the disclosure, when claim 1 now recites that the leak portion is provided on an opposite side of the pressure control space from the air inlet port.  As understood, in addition to the one leak portion recited in claim 1, one leak portion could be in a pipeline that also includes the air inlet port, and/or one leak portion is provided in a second pressure control space on the side of the piston opposite from the pressure control space recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3, and 5-7 (as understood: 3) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grotloh (US 4,552,330).
Regarding claim 1, Grotloh discloses in Fig. 5 a valve device, comprising: 
a first port 11 through which a temperature control fluid is introduced (wherein the fluid controlled by the valve element 50 is considered “a temperature control fluid” 
a second port 12 through which the temperature control fluid introduced into the first port 11 is discharged; 
a piston 24 configured to be moved by a pressure to open or close a path connecting the first port 11 and the second port 12 (via closure member 13); 
a pressure control space 21 provided at one side of a moving direction of the piston 24 when the path is opened or closed; 
an air inlet port (comprising the port in body 10 that opens into chamber 21 and directly connected to valves 411, 413, and constriction 431) through which air (wherein the fluid intended to be handled by the claimed invention isn’t seen as being positively a part of the claim invention, nor does is it seen as defining over the structure or function of the prior art) is supplied into the pressure control space 21; and 
a leak portion 44 communicating with the pressure control space 21, and allowing the air supplied into the pressure control space 21 to leak therethrough, 
wherein the leak portion 44 is provided at a side of the pressure control space 21 opposite from a side on which the air inlet port is provided, and 
a diameter of the leak portion 44 (specifically at constriction 442) is smaller than a diameter of the air inlet port.
Regarding claim 3, Grotloh discloses in Fig. 5 that the pressure control space has multiple pressure control spaces 21, 22 (in the same manner as the applicant’s device), and the multiple pressure control spaces 21, 22 are provided at both opposite sides of the moving direction of the piston 24, and each of the multiple pressure control 
Regarding claim 5, Grotloh discloses in Fig. 5 that the leak portion 44 is provided with a pipeline 44 communicating with the pressure control space 21, and one of an orifice 442, a check valve and a proportional valve is provided at the pipeline 44 (specifically an orifice 442).  
Regarding claim 6, Grotloh discloses in Fig. 5 that the leak portion has multiple leak portions (comprising the leak passage upstream of the inlet port to 21 and containing constriction 431, and/or leak passage 45), and the multiple leak portions are provided in the pressure control space (in the same manner that the applicant’s device has multiple leak portions/passages connected to a pressure control space on one side of the piston as claimed in claim 1).  
Regarding claim 7, Grotloh discloses in Fig. 5 that a pipeline leak portion 431 through which the air leaks is provided at a pipeline through which the air is supplied into the air inlet port.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2 (alternatively: 1) are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 4,934,652) in view of Grotloh.
Regarding claim 1, Golden discloses in Figs. 1-6 a valve device, comprising: 
a first port (comprising a first side of bore 36)  through which a temperature control fluid is introduced (wherein the fluid controlled by the valve element 50 is considered “a temperature control fluid” because it is able to transfer heat, such as with the valve device through which the fluid flows); 
a second port (comprising a second side of bore 36) through which the temperature control fluid introduced into the first port is discharged; 
a piston 18 configured to be moved by a pressure to open or close a path connecting the first port and the second port (via valve element 50); 
a pressure control space 26 provided at one side of a moving direction of the piston 18 when the path is opened or closed; 
an air inlet port 14 through which air (wherein the fluid intended to be handled by the claimed invention isn’t seen as being positively a part of the claim invention, nor does is it seen as defining over the structure or function of the prior art) is supplied into the pressure control space 26; and 

wherein the leak portion is provided at a side of the pressure control space 26 opposite from a side on which the air inlet port 14 is provided. 
Golden lacks a diameter of the leak portion is smaller than a diameter of the air inlet port.
Grotloh teaches in Fig. 5 a leak portion 44 with a constriction 442 that has a smaller diameter than the inlet port (downstream from valves 411, 413).  The constriction 442 limits the amount of fluid that is relieved from the pressure control space 21 through the leak portion 44 to avoid pressure surges and dampen movement of the piston (col. 7, lines 10-14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leak portion disclosed by Golden to have a portion with a smaller diameter than the air inlet port to avoid pressure surges and dampen movement of the piston, as Grotloh teaches (col. 7, lines 10-14).
Regarding claim 2, Golden discloses in Figs. 1-6 that when the air having a pressure larger than a pressure causing the piston 18 to be moved is supplied into the air inlet port 14, the leak portion (V) allows the air in the pressurePage 2 of 8Appl. No. 17/183,468Submission dated January 27, 2022Response to Office action dated October 28, 2021 control space 26 to leak therethrough while allowing a pressure within the pressure control space 26 to be .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753